Case 1:17-cv-03019-MSK-KMT Document 104 Filed 03/19/21 USDC Colorado Page 1 of 12




                          IN THE UNITED STATES DISTRICT COURT
                             FOR THE DISTRICT OF COLORADO
                                Senior Judge Marcia S. Krieger

   Civil Action No. 17-cv-03019-MSK-KMT

   HENRY LEE GRIFFIN JR.,

          Plaintiff,

   v.

   VIRGINIA GORMAN,
   AMY MORRISON,
   BRYAN COLEMAN, and
   DAVE LISAC,

         Defendants.
   ______________________________________________________________________________

       OPINION AND ORDER GRANTING, IN PART, SUMMARY JUDGMENT TO
                                     PLAINTIFF
   ______________________________________________________________________________

          THIS MATTER comes before the Court sua sponte, following up on the Court’s

   February 2, 2021 Opinion and Order Granting Motion For Summary Judgment, in part (# 98).

          The Court assumes the reader’s familiarity with the February 2021 Order. In summary,

   the Court granted summary judgment to the Defendants (collectively, “CDOC”) on Mr. Griffin’s

   claims that CDOC’s confiscation of certain photographs depicting a degree of nudity was

   constitutional. But the Court determined that certain other images – identified in that Order and

   herein as Images 3, 5, 6, and 7 – were not encompassed by CDOC’s regulations prohibiting

   inmate receipt of sexually-explicit content, as the images did not meet that regulation’s definition

   of proscribed content. The Court further found that the Defendants were not entitled to qualified

   immunity on Mr. Griffin’s claims relating to those four images.




                                                    1
Case 1:17-cv-03019-MSK-KMT Document 104 Filed 03/19/21 USDC Colorado Page 2 of 12




           Because Mr. Griffin had not moved for summary judgment in his favor on his claims

   relating to these images, the Court directed the parties to address, pursuant to Fed. R. Civ. P.

   56(f), whether summary judgment in Mr. Griffin’s favor on the claims relating to these images

   was appropriate. In response, Mr. Griffin submitted a brief (# 102) seeking reconsideration of

   certain aspects of the Court’s February 2021 Opinion. The Defendants submitted a brief (# 103)

   that addressed only the Court’s finding that the the contours of Mr. Griffin’s claim were “clearly

   established” as constitutional violations for purposes of denying qualified immunity to the

   Defendants on Mr. Griffin’s claim for money damages. The Court takes up the two briefs in

   turn.

           A. Mr. Griffin’s brief

           Most of Mr. Griffin’s arguments do not warrant further elaboration. However, Mr.

   Griffin argues that the Court erred in rejecting his argument that his claim encompassed more

   than the 7 photographs initially discussed, and that he was contending that the Defendants had

   improperly confiscated more than 100 photographs. The Court concluded that Mr. Griffin’s

   administrative grievance to CDOC asked that “I’d like all (6) photos delivered to me

   immediately” (plus a seventh photo received in a subsequent mailing), and thus, the Court found

   that Mr. Griffin would have failed to exhaust his administrative remedies with regard to any

   photographs beyond the 7 at issue here.

           In his response brief, Mr. Griffin argues that decisions of the Reading Committee are not

   proper subjects for inmate grievances pursuant to CDOC Administrative Regulation 850-

   04(IV)(A)(4). Mr. Griffin is correct that AR 850-04 does provide that “the grievance procedure

   may not be used to seek review of . . . decisions of the Reading Committee.” However, Mr.




                                                    2
Case 1:17-cv-03019-MSK-KMT Document 104 Filed 03/19/21 USDC Colorado Page 3 of 12




   Griffin himself acknowledges that he did have an “available administrative remedy[:] to file an

   appeal, which I did and in that appeal I challenged the confiscation of all (101) photos.”

          The record does not confirm Mr. Griffin’s statement. The only document reflecting an

   appeal by Mr. Griffin of the Defendants’ decision is found at Docket # 84-9 at 6. That Appeal

   Statement refers to a decision by the Reading Committee that specifically identified the

   censorship of three photos. See Docket # 84-9 at 5 (identifying 18 photos received and

   indicating that “Censored in part; pages censored: 3 photos”). Nothing in that appeal informs the

   Reading Committee that Mr. Griffin is objecting to the confiscation of photographs that were not

   deemed to depict sexually-explicit content. Indeed, given the timing of the appeal procedure and

   the information depicted in the record, it would seem that Mr. Griffin’s appeal – filed on October

   3, 2016 (Docket # 84-9 at 6) and in response to a Notice of Rejection/Disposition of Mail dated

   September 29, 2016 (Docket # 84-9 at 7) – could not possibly have objected to a determination

   by the Reading Committee because the Reading Committee did not make any determination on

   the status of the mailing until October 10, 2016 (Docket # 84-9 at 5). Both the process flow

   depicted in Docket # 84-9 and the process described in AR 300-26 contemplate that the

   mailroom will initially notify an inmate that a mailing has been preliminarily confiscated and is

   being diverted to the Reading Committee. AR 300-26(IV)(B)(1)(b). The inmate files an appeal

   statement in response to that notice. AR 300-26(IV)(B)(1)(e)(2). That appeal is forwarded on to

   the Reading Committee for consideration alongside the confiscated mailing.1 AR 300-




   1
          AR 300-26(IV)(B)(3) contemplates an additional layer of review, by which the
   Administrative Head of the facility reviews the Reading Committee’s decisions. The regulation
   does not appear to allow an inmate an opportunity to be heard again in the interim. Rather, the
   Administrative Head “will review the censorship decisions, the publication, and any statements
   received from [an] offender,” apparently the same statement generated earlier in the process.
                                                    3
Case 1:17-cv-03019-MSK-KMT Document 104 Filed 03/19/21 USDC Colorado Page 4 of 12




   26(IV)(B)(1)(e)(2)(d) and (IV)(B)(2)(b) (“the committee must review the publication and any

   statements submitted by[an] offender”). In short, Mr. Griffin’s appeal to the Reading Committee

   could not have raised an objection to the Committee confiscating some 12 (or more) photographs

   that had been reviewed and deemed non-explicit because any such appeal would have pre-dated

   any such determination and confiscation.

          The Court finds that resort to the regular administrative remedy process under AR 850-04

   was appropriate for Mr. Griffin’s situation here. The record reflects that the mailroom

   embargoed a shipment of 15 or so photographs because some portion of the shipment might be

   deemed contraband. The mailroom forwarded the entire shipment on to the Reading Committee

   and, after considering Mr. Griffin’s appeal statement, the Committee deemed 3 of those 15

   photos to be prohibited, notifying Mr. Griffin of that result. Mr. Griffin appears to assert here

   that he was nevertheless not provided with the 12 photos that had passed muster. The Court

   cannot say that the failure to deliver the 12 permissible photographs is a “decision of the Reading

   Committee” that is un-grievable under AR 850-04 – indeed, it appears that the Reading

   Committee already decided that Mr. Griffin could receive those 12 photos, a finding that is

   embodied by Docket # 84-9 at 5. Whatever defect in the process prevented Mr. Griffin from

   receiving the 12 permissible photos, it would appear that AR 850-04 permitted Mr. Griffin to

   grieve that failure. Significantly, it appears that Mr. Griffin understood that matters collateral to

   Reading Committee determinations were nevertheless grievable through AR 850-04. On July

   25, 2016, in response to the Reading Committee’s determination to confiscate a portion of a prior

   shipment of photos to Mr. Griffin, Mr. Griffin filed an administrative grievance complaining of

   the non-delivery of 6 photos that he believed had survived the Reading Committee’s review.




                                                     4
Case 1:17-cv-03019-MSK-KMT Document 104 Filed 03/19/21 USDC Colorado Page 5 of 12




   Docket # 95-1. Nothing in the record suggests that CDOC rejected that grievance as raising an

   un-grievable issue.

          As such, the Court finds that Mr. Griffin’s failure to invoke the administrative remedy

   procedure to grieve the confiscation of as many as 100 photos that the Reading Committee has

   already determined were permissible prevents him from raising claims relating to those photos

   under 42 U.S.C. § 1997e(e). Consequently, the Court finds no error in its earlier analysis that the

   proper scope of Mr. Griffin’s claims should be limited to the 7 photos previously discussed.

          B. Defendant’s brief

          The Defendants’ brief focuses solely on the Court’s analysis of the “clearly established”

   prong of the Defendants invocation of the doctrine of qualified immunity, arguing that the Court

   should find that they are entitled to such immunity on Mr. Griffin’s claims against them for

   money damages.

          To begin with, the Court repeats its prior finding that qualified immunity is a defense to a

   claim for money damages. A fair reading of Mr. Griffin’s Complaint here is that Mr. Griffin

   seeks both monetary and injunctive relief, the latter in the form of requiring the Defendants to

   produce the improperly-withheld images. Despite having had an opportunity to be heard on the

   question of whether Mr. Griffin should be granted summary judgment on his claims relating to

   Images 3, 5, 6, and 7, the Defendants have not argued that Mr. Griffin should not be granted an

   injunction directing that those photos be provided to him. The Court will therefore enter

   summary judgment in Mr. Griffin’s favor, directing the Defendants to deliver those four

   photographs to him within 7 days of this Order.

          That leaves the issue framed by the Defendants: whether Mr. Griffin’s constitutional right

   to receive Images 3, 5, 6, and 7 was “clearly established” as of 2016, such that a reasonable

                                                     5
Case 1:17-cv-03019-MSK-KMT Document 104 Filed 03/19/21 USDC Colorado Page 6 of 12




   corrections official would have known that confiscating those images under the auspices of AR

   300-26 would violate Mr. Griffin’s rights and expose that office to monetary liability. See e.g.

   Whitington v. Moschetti, 423 Fed.Appx. 767, 772 (10th Cir. 2011). The Court must address that

   issue by examining, at “a high degree of specificity,” whether “controlling authority or a robust

   consensus of cases” have settled the question of whether the conduct at issue violates an

   individual’s constitutional rights. District of Columbia v. Wesby, 138 S.Ct. 577, 589-90 (2018).

   Wesby emphasizes that the “specificity” requirement is “especially important in the Fourth

   Amendment context” because it requires factually-intensive assessments that “cannot be reduced

   to a neat set of legal rules.” Id. at 590. The same could likely be said for First Amendment

   issues that arise in prison mailrooms, as each individual piece of inmate mail presents its own

   unique set of security concerns.

          In Thornburgh v. Abbott, 490 U.S. 401, 407 (1989), the Supreme Court recognized both

   an inmate’s First Amendment rights to communicate with and exchange ideas with persons

   outside of prison, as well as prison officials’ rights to curtail the full measure of inmates’ First

   Amendment exercise when such exercise rubs up against the need to maintain prison security.

   Thornburgh emphasizes that “in the volatile prison environment, it is essential that prison

   officials be given broad discretion to prevent such disorder.” Id. at 413.

          Striking the appropriate balance between the two interests is particularly difficult in the

   area of inmates’ access to sexually-explicit materials. Courts have upheld prison restrictions on

   inmate access to such materials based on concerns that it could affect inmate rehabilitation

   efforts, enable the sexual harassment of female detention officers, and that such materials could

   become valuable trading commodities, among others. See generally Mauro v. Arpaio, 188 F.3d

   1054, 1059 (10th Cir. 1999); Payton v. Cannon, 806 F.3d 1109, 1110 (7th Cir. 2015). In

                                                      6
Case 1:17-cv-03019-MSK-KMT Document 104 Filed 03/19/21 USDC Colorado Page 7 of 12




   Callahan v. Federal Bureau of Prisons, 965 F.3d 520, 524-25 (6th Cir. 2020), the court declined

   to allow a Bivens remedy for an inmate who, like Mr. Griffin, complained that the confiscation

   of sexually-suggestive photographs deprived him of First Amendment rights, in part explaining

   that “We ought to hesitate before volunteering the judiciary to extend deep enough into

   everyday federal prison administration to apply those standards to endless variations of racy and

   provocative images, decide the threshold for acceptable risk to personnel or inmate safety,

   evaluate whether a particular piece of mail crosses that threshold, and determine what kind of

   compensatory and punitive damages are available for such claims—all without input from the

   legislative or executive branches.”

          Here, CDOC has attempted to define the boundaries of what forms of sexually-suggestive

   material are and are not permissible in its prison facilities, the result being AR 300-26. For the

   reasons explained in the Court’s February 2021 Opinion, the constitutionality of AR 300-26 is

   not implicated here, leaving only the question of whether the Defendants reasonably applied the

   terms of that regulation. Although the 10th Circuit has not been called upon to assess the “clearly

   established” prong of qualified immunity as it applies to CDOC employees misapplying AR 300-

   26, as the Court has found that the Defendants here did, the District Courts of Colorado have

   considered that question. In Ybanez v. Raemisch, 2018 WL 2994416 (D. Colo. June 14, 2018)

   (slip op.), Magistrate Judge Carman issued a Recommendation,2 finding that although CDOC

   officials might have improperly confiscated issues of Maxim, Lowrider, and Skin & Ink

   magazines that “include[d] photographs of women and men in lingerie, skimpy swimsuits, or




   2
          According to the Court’s docket records, Ybanez was settled by the parties the day after
   Judge Carman’s Recommendation and the matter was not taken up further by the Article III
   judge or the 10th Circuit.
                                                    7
Case 1:17-cv-03019-MSK-KMT Document 104 Filed 03/19/21 USDC Colorado Page 8 of 12




   other revealing clothing,” he concluded that “what may constitute ‘sexually explicit materials’”

   under AR 300-26 “is not so clearly established” that it would have put Defendants on notice that

   their conduct was unconstitutional. “Official are not liable for bad guesses in gray areas; they

   are liable for transgressing bright lines,” he wrote. He also pointed out that “there is at least

   some non-binding case law holding that arguably similar acts of censorship were constitutional,”

   citing to various District Court cases granting qualified immunity to prison officials accused of

   improperly censoring issues of the Sports Illustrated Swimsuit Edition, Maxim, and GQ

   magazines and images of women “in underwear, bikinis, and tight and scant clothing revealing

   breasts and buttocks.”

          In Frazier v. Martinez, 2010 WL 924254 (D. Colo. Mar. 10, 2010), Judge Arguello

   considered a First Amendment claim from a CDOC inmate whose access to material from

   Billboard, Blender, and Rolling Stone magazines was withheld, partly due to the operation of AR

   300-26 and partly due to rehabilitation restrictions that prevented the inmate from having access

   to, among other things, “pictures of young women and girls in underwear and swimsuits.” In

   dicta, after finding that the inmate had not stated a constitutional claim arising from CDOC’s

   application of the restrictions to him, Judge Arguello also found that the defendants would be

   entitled to qualified immunity on the “clearly established” prong in any event. She found that

   the inmate’s citations to controlling law – namely, that “the First Amendment has existed since

   1789 and that people should know stealing is unlawful” -- were “too general a proposition” in

   light of the nuanced Turner inquiry that applied and the particular rehabilitative goals that the

   prison’s Sex Offender Treatment staff had established for the inmate.




                                                     8
Case 1:17-cv-03019-MSK-KMT Document 104 Filed 03/19/21 USDC Colorado Page 9 of 12




          In Brackeen v. Brown, 2013 WL 328937 (D.Colo. Jan. 8, 2013), Magistrate Judge Tafoya

   recommended3 that a CODC defendant’s motion to dismiss on qualified immunity grounds be

   denied because “the law is clearly established that inmates have a First Amendment right to

   receive information while in prison and that prison officials may not censor prisoners' incoming

   publications unless the censorship is reasonably related to a legitimate penological interest,”

   citing Pell v. Procunier, 417 U.S. 817, 822 (1974). But Pell – which held that a prison

   regulation prohibiting media interviews with inmates was not unconstitutional because the

   inmates retained alternative means of communicating and exercising their First Amendment

   rights -- predates several pertinent legal developments, including Thornburgh’s adoption of the

   Turner standard for evaluating prison regulations on inmate First Amendment rights, and the

   development of the specificity requirement of the qualified immunity analysis, among others. (It

   is also worth noting that Brackeen was decided at the motion to dismiss stage, when the precise

   nature of the content confiscated pursuant to AR 300-26 was presented.)

          On the one hand, as this Court previously explained in its February 2021 Opinion, there

   is scant 10th Circuit authority that implies, by negative inference, that prison officials should be

   aware that confiscation of non-explicit photos of women in panties and swimsuits, like those

   sought by Mr. Griffin here, would violate the First Amendment. Citing Elliott v. Cummings, 49

   Fed.Appx. 220 (10th Cir. 2002). And, the Defendants’ most recent briefing notwithstanding, the

   Court remains troubled that the Defendants misapplication of the definitions of AR 300-26 to the

   images in question was so manifestly inappropriate as to present an "obvious” violation of Mr.

   Griffin’s rights. Even in their most recent briefing, the Defendants present arguments that distort




   3
          Neither party objected to the Recommendation and Judge Jackson summarily adopted it.
                                                     9
Case 1:17-cv-03019-MSK-KMT Document 104 Filed 03/19/21 USDC Colorado Page 10 of 12




    the factual record and the language of AR 300-26, sometimes in patently-absurd ways. For

    example, they argue that Image 3, a photograph of what appears to be professional football

    cheerleaders performing during a game, could arguably have been properly deemed contraband

    under AR 300-26 because “the purpose of cheerleading is to display young women in revealing

    costumes and it could reasonably be interpreted to be a ‘sadistic practice” under the definition in

    that regulation. They argue that the other images are “highly suggestive of sexual intercourse” or

    are “sexually evocative,” ignoring the fact that AR 300-26 does not use “suggestive of” or

    “evocative of” as its definitions, but instead limits its reach to “actual or simulated” sexual

    activity. The Court continues to be concerned that, rather than applying the definitions of AR

    300-26 to the subject photographs, the Defendants instead first concluded that the photos were

    too “suggestive” and should be censored, then set about finding a justification within AR 300-26

    to support that conclusion.

           But, as the Defendants point out, the 10th Circuit is reluctant to deem its own

    unpublished opinions, like Elliott, to suffice to “clearly establish” a proposition for qualified

    immunity purposes. See Grissom v. Roberts, 902 F.3d 1162, 1168 (10th Cir. 2018) (“[a]n

    unpublished opinion ... provides little support for the notion that the law is clearly established on

    [a] point”). And cases like Wesby and Grissom make clear that, for the law to “clearly establish”

    a constitutional violation, the clarity of the law must be to the degree that the obviousness of the

    violation must be “beyond debate” among any reasonable officials. Here, although the Court

    rejects the Defendants’ suggestion that the images in question present a “close call” as to

    whether they violated AR 300-26 or not, the Court is prepared to say that it is a “close call” as to

    whether every reasonable prison official would necessarily agree that such a conclusion is

    obvious. As Judge Carman explained in Ybanez, qualified immunity requires a prison official to

                                                     10
Case 1:17-cv-03019-MSK-KMT Document 104 Filed 03/19/21 USDC Colorado Page 11 of 12




    have transgressed a “bright line,” not merely made a “bad guess[ ] in [a] gray area.” This Court

    has some doubt that there is that much “gray” in AR 300-26 (much less that the Defendants

    made a “bad guess,” rather than an attempt to justify a predetermined conclusion when applying

    it). But cases like Ybanez and Frazier that grant qualified immunity to prison officials in similar

    circumstances kick up enough dust to cause some degree of “graying” of what might otherwise

    be a bright line.

            Accordingly, the Court vacates that portion of its February 2021 Opinion that finds that

    the Defendants are not entitled to qualified immunity. Instead, finding that Mr. Griffin has not

    shown that it was “clearly established” that their actions would deprive him of his constitutional

    rights, the Court finds that the Defendants are entitled to qualified immunity on Mr. Griffin’s

    claim against them for money damages.4

            For the foregoing reasons, the Court GRANTS IN PART and DENIES IN PART

    summary judgment to Mr. Griffin on his claims against the Defendants as follows. The

    Defendants are entitled to summary judgment on Mr. Griffin’s claims against them for money

    damages. However, the Court grants summary judgment to Mr. Griffin and against the

    Defendants insofar as the Defendants are enjoined and directed to provide Mr. Griffin with the

    photographs identified previously as Images 3, 5, 6, and 7, and to do so within 7 days of the date




    4
            As noted in the February 2021 Opinion, the extent of those monetary damages would be
    limited to nominal damages -- $1 per Defendant – in any event.
                                                    11
Case 1:17-cv-03019-MSK-KMT Document 104 Filed 03/19/21 USDC Colorado Page 12 of 12




    of this Order. The Clerk of the Court shall enter judgment consistent with this Order and

    thereafter close this case.

            Dated this 19th day of March, 2021.

                                                        BY THE COURT:




                                                        Marcia S. Krieger
                                                        Senior United States District Judge




                                                   12
